The facts are sufficiently stated in the opinion of the Court by Mr.Chief Justice Clark.
This cause was decided at last term, Carson v. Bunting, 154 N.C. 530, in which we held that upon the pleadings and *Page 25 
issues found the judgment ought to have been rendered for the plaintiff upon the second cause of action. The judge below, upon the certificate of the opinion of this Court, rendered judgment accordingly.
The defendant excepted to the judgment and appealed. This presents for our consideration only the form of the judgment rendered, which is in strict conformity with our opinion. The appeal is in fact, and the argument of the defendant is so based, upon the ground that the former judgment of this Court was erroneous. No other question is presented.
In Roberts v. Baldwin, 155 N.C. 276, Allen, J., citing many cases, said: "It has been repeatedly decided that a judgment of (30) this Court cannot be reviewed by a second appeal."
We need not discuss a decision which has been so repeatedly made.
Affirmed.